Citation Nr: 1013473	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-07 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to 
December 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which concluded that new and material evidence had not been 
submitted to reopen the Veteran's claim for service 
connection for a left ankle disability.  When this case was 
previously before it in May 2009, the Board found that the 
evidence was new and material, and reopened the claim for 
service connection for a left ankle disability.  In addition, 
the claim for service connection was remanded for additional 
development of the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Board's remand, the AMC sent letters to the 
Veteran in June and September 2009 at his address of record 
requesting he complete VA Form 21-4142 so the VA could 
contact S. A. Mickewich, M.D. who had treated the Veteran 
beginning in 1966, and obtain any available records.  One of 
the letters was returned with the notation "unable to 
forward, no forward order on file."  In October 2009, the 
Veteran submitted VA Form 21-2142, and provided the address 
for Dr. Mickewich.  The Veteran also listed his current 
address, and it was the same address to which the June and 
September 2009 letters were sent.  The Board points out that 
the AMC did not attempt to contact Dr. Mickewich to obtain 
any records he might have concerning his treatment of the 
Veteran.  Of record is a May 1967 statement from the 
physician indicating he had treated the Veteran for left 
ankle swelling for six months, with a diagnosis of chronic 
strain of the left ankle.  

The Veteran submitted additional information concerning his 
claim through a Congressman's office in March 2010.  This 
included annotations he made on the supplemental statement of 
the case to the effect that he has had the same address for 
the previous 15 years.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  If VA Form 21-4142 submitted by the 
Veteran in October 2009 is still valid, 
the RO/AMC should contact Dr. Mickewich 
and request he provide any records he has 
concerning treatment the Veteran received 
for a left ankle disability beginning in 
1966.  If VA Form 21-4142 is not valid, 
the RO/AMC should contact the Veteran at 
his current address of record and request 
that he again complete the form.

2.  The Veteran should then be afforded a 
VA orthopedic examination to determine 
the nature and etiology of any current 
left ankle disability.  All necessary 
tests should be performed.  The examiner 
is requested to provide an opinion 
concerning whether it is at least as 
likely as not that a current left ankle 
disability is related to service.  The 
rationale for any opinion should be set 
forth.  The claims folder should be made 
available to the examiner in conjunction 
with the examination.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


